Exhibit 99.1 012 SMILE.COMMUNICATIONS LTD. 2 Dov Friedman Street Ramat Gan 52503, Israel NOTICE OF EXTRAORDINARY GENERAL MEETING OF SHAREHOLDERS Dear Shareholders: We cordially invite you to an Extraordinary General Meeting of Shareholders to be held on Tuesday, March 16,2010 at 11:00 a.m. (Israel time) at the offices of the Eurocom Group at 2 Dov Friedman Street, Ramat Gan 52503, Israel, for the following purposes: 1. To approve an amendment to our Articles of Association to change our company’s name to “B Communications Ltd.” or any similar name approved by the Israeli Registrar of Companies; 2. To approve certain amendments to our Articles of Association to comply with the regulatory framework to which we will be subject following our acquisition of the controlling interest inBezeq - The Israel Telecommunication Corp., Israel’s largest telecommunications provider (TASE: BZEQ); and 3. To approve a proposed private offering of our ordinary shares in Israel in which our controlling shareholder, Internet Gold - Golden Lines Ltd., will participate. The Board of Directors recommends that you vote in favor of each of the proposals, which are described in the attached Proxy Statement. Shareholders of record at the close of business on February 8, 2010 are entitled to notice of and to vote at the meeting.You can vote either by mailing in your proxy or in person by attending the meeting.If voting by mail, the proxy must be received by our transfer agent or at our registered office in Israel at least forty-eight (48) hours prior to the appointed time of the meeting to be validly included in the tally of ordinary shares voted at the meeting.If you attend the meeting, you may vote in person and your proxy will not be used.Detailed proxy voting instructions are provided both in the
